[PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                        FOR THE ELEVENTH CIRCUIT           U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                               -----------------------            JAN 25 2001
                                  No. 00-13920                THOMAS K. KAHN
                                                                    CLERK
                            Non-Argument Calendar
                               -----------------------
                        D. C. Docket No. 00-01065-CV-S

JAN EADY, individually and as class representative of all others similarly
situated and in her capacity as a taxpayer residing in Jefferson County,
Alabama,

                                                         Plaintiff-Appellant,

                               versus

DON SIEGELMAN, Hon., in his official capacity as Governor of the
State of Alabama, LUCY BAXLEY, Hon., in her official capacity as
Treasurer of the State of Alabama, et al.,

                                                         Defendants-Appellees.

                               ------------------------
                   Appeal from the United States District Court
                      for the Northern District of Alabama
                              -------------------------
                               (January 25, 2001)



Before EDMONDSON, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:
       Section 36-22-16(a) of the Code of Alabama (1975) provides in part that

“[s]heriffs of the several counties in this state shall be compensated for their

services by an annual salary payable in equal installments out of the county

treasury as the salaries of other county employees are paid.” Jan Eady brought a

class action against several state and county officers in their official capacities on

behalf of herself and the taxpayers of Jefferson County, Alabama, seeking

injunctive and declaratory relief, an accounting, and monetary damages on the

grounds that § 36-22-16(a) violates the Fourteenth Amendment of the United

States Constitution. Eady appeals the district court’s dismissal of her claims.

       “We review the district court's order of dismissal de novo and will uphold a

dismissal only if it appears beyond doubt that the allegations in the complaint,

when viewed in the light most favorable to the plaintiff, do not state a claim upon

which relief can be granted.” Dillard v. Baldwin County Comm’rs, 225 F.3d 1271,

1275 (11th Cir. 2000). Upon thorough review of the complaint, we agree with the

district court that Eady has not stated a claim upon which relief can be granted.1


       1
        We also agree with the district court that, to the extent Eady seeks retrospective
monetary relief, her claims are barred by the Eleventh Amendment. See Edelman v. Jordan, 415
U.S. 651, 663 (1974).

                                             2
       Eady alleges that § 36-22-16(a) is an unconstitutional taking of “property”

from Jefferson County taxpayers without due process of law, in violation of the

Fourteenth Amendment to the United States Constitution. Eady bases this claim

on the theory that § 36-22-16(a) violates the Alabama Constitution by requiring

counties to pay the salaries of county sheriffs.2 The district court correctly

concluded that Eady’s allegations fail to state a viable claim for relief under the

Fourteenth Amendment.

       Because Eady did not allege that § 36-22-16(a) violates a fundamental right

or involves a suspect classification, the district court correctly analyzed Eady’s due

process claim under rational basis scrutiny.3 The court found that § 36-22-16(a)

survives rational basis scrutiny because it bears a rational relation to a legitimate

government interest. Specifically, the district court concluded that a statute

requiring counties to pay sheriffs’ salaries is rational because sheriffs are elected in

county-wide elections and because counties are the direct beneficiaries of the

services rendered by sheriffs. Because § 36-22-16(a) passes muster under the

       2
         The Alabama Constitution provides that county sheriffs are state officers. See Ala.
Const. art. V, § 112 (1901). Eady’s Fourteenth Amendment argument appears to presume that
this provision entitles Alabama residents in each county to the services of a sheriff who is
compensated by the state.
       3
         Before it addressed Eady’s due process claim, the district court properly found that Eady
had no claim based on the equal protection clause of the Fourteenth Amendment because she did
not allege that § 36-22-16(a) had a disparate impact on her or the putative class members vis-á-
vis other Alabama residents.

                                                3
rational basis test, the district court correctly concluded that Eady’s complaint

failed to state a claim for which relief can be granted under the Fourteenth

Amendment. We therefore affirm the district court’s dismissal of Eady’s

complaint.

      AFFIRMED.




                                          4